Citation Nr: 1813521	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2011 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and the decision became final.

2.  The additional evidence presented since the February 2011 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Throughout the appeal period, the Veteran's bilateral tinnitus has been assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the February 2011 rating decision, new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§1110, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C. §1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in August 2012.

VA also fulfilled its assistance obligations to the Veteran, including with respect to affording him VA examinations in August 2010 and September 2012.  

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence added to the claims file since the February 2011 rating decision includes an article referenced by the Veteran's representative in its December 2017 VA 646 written statement in support of claim.  The 2009 scientific article by SG Kujawa discusses delayed onset hearing loss symptoms following hazardous noise exposure entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after Temporary Noise Induced Hearing Loss," 29 (45) J, Neuroscience 14077, 14078-79 (2009).  The article can be found on the National Institute of Health (NIH) website at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2812055/.  While this research study is insufficient, on its own, to establish service connection, it raises a reasonable possibility of service connection such that a VA examination is needed.  
The article is new in that it was not of record at the time of the previous denial, and is material in that speaks directly to an unproven element of the Veteran's previously denied claim, that there was no medical link between the Veteran's conceded noise exposure in service and his bilateral hearing loss, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To this extent only, the appeal is allowed.

Increased Rating

The Veteran is seeking an increased rating for bilateral tinnitus.  Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.
The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence having been received, to that extent only, the issue of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary for the issue of service connection for a bilateral hearing loss disability prior to appellate review.

The Veteran contends that he is entitled to service connection for a bilateral hearing disability that he asserts is a result of noise exposure during service.  The Board notes that VA has conceded in-service noise exposure based on the Veteran's military occupational specialty as a steelworker.  

The Veteran was afforded a VA audiology examination in August 2010.  Audiogram results revealed that the Veteran had a bilateral hearing loss for VA purposes, however the VA examiner determined that there was no medical link between the Veteran's hearing loss and service.  As noted above, the Veteran's representative referenced new and material evidence in the form of a scientific research article that discusses the relationship between exposure to noise and hearing loss, to include threshold shifts and long-term consequences on auditory processing.  Therefore, the Board finds that a new VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including audiometric testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss is related to his military service, including noise exposure therein.

In rendering the opinion, the examiner is asked to specifically consider the article "Adding Insult to Injury:  Cochlear Nerve Degeneration after Temporary Noise Induced Hearing Loss", which can be found at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2812055.  The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  


2.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


